[aircraftleasesch001071907001.jpg] [aircraftleasesch001071907001.jpg]




LEASE SCHEDULE NO. 001




This Lease Schedule No. 001 dated July 19, 2007 (the “Schedule”) between
MARQUETTE EQUIPMENT FINANCE, LLC (the “Lessor”) and ALPINE AVIATION, INC. (the
“Lessee”) incorporates by reference the terms and conditions of Master Lease
Agreement No. MEF0613 dated July 19, 2007 (the “Master Lease Agreement”),
Exhibit A hereto (the “Property Description”) and Exhibit B hereto (the
“Casualty Loss Schedule”), and constitutes a separate lease between Lessor and
Lessee and is referred to herein as the “Lease”.  All capitalized terms used
herein but not defined herein shall have the same meanings ascribed to them in
the Lease.  




1. Property:  Seven (7) Used Beech Aircraft as more fully described on the
attached Exhibit A of one (1) page, which by this reference is made a part
hereof.




2. Property Location:  Property will be home based at:                  Alpine
Aviation, Inc.        1177 Alpine Air Way

                                                                                                                                    Provo,
UT  84601




In addition, the Property may be otherwise located at:              Air Hanger –
Billings        501 Northview Drive

                                                                                                                                    Billings
MT  59105




                                                                                               Air
Hanger – Honolulu      99 Mokuea Place, Bldg 213

                                                                                                                                     Honolulu,
HI  96819




3. Property to be registered in the name of Lessor and titled in the name of
Lessor




4. Acceptance Date:  As specified in the Acceptance Certificate




5. Initial Period:  Sixty (60) months starting on the Commencement Date




6. Monthly Rental:  $123,600.00, plus applicable sales/use tax




7. Deposit:  $123,600.00 applied to the last Monthly Rental, plus applicable
sales/use tax




8. Total Cost:  $6,000,000.00




9. Lease Rate Factor:   .02060




10. Insurance:




a. Amount of insurance required to be carried by Lessee pursuant to Section
13(b) of the Master Lease Agreement: $6,000,000.00 allocated to the Property as
more fully detailed in the Exhibit A of one (1) page “Property Coverage Per
Plane” column, which by this reference is made a part hereof.  




b. Amount of insurance proceeds referred to in Section 13(b)(vii)(1) of the
Master Lease Agreement:  $0.00




c. Amount of insurance proceeds referred to in Section 13(b)(vii)(2) of the
Master Lease Agreement:  $0.00








T:\Master Library\Core Documents\Aircraft Documents\Lease Schedule\Aircraft
LS.doc




--------------------------------------------------------------------------------



















11. End of Initial Period:  At the end of the Initial Period of this Schedule
Lessee may purchase all, but not less than all, of the Property for the price of
$1.00, plus all taxes and other amounts due under the Lease, including but not
limited to sales and use tax, property tax, late charges, and any and all other
sums due, after which all of Lessor’s right, title and interest in the Property
shall transfer to Lessee.  




12. Payment by Electronic Transfer:  Notwithstanding Section 16(a) of the Master
Lease, Lessee authorizes Lessor or its assigns to electronically transfer any
rental payment due under this Schedule from Lessee’s account maintained with its
financial institution in the event Lessee fails to pay said rental payment
within fifteen (15) days of its due date.  Lessee further agrees to execute and
deliver a written “Authorization for Pre-Authorized Payments” form to Lessor to
effect such applicable transfers.  Failure, cancellation or refusal of Lessee to
authorize such transfers or failure of Lessor or its assigns to receive such
payments by electronic transfer shall constitute an additional Event of Default
under Section 16 of the Master Lease.  Upon the occurrence of the Event of
Default specified above, Lessor shall be entitled to exercise its rights and
remedies under the Lease.




13. Financial Covenant Provision:  Lessee to not permit, as of any fiscal
quarter end, its ratio of (a) EBITDA (as defined below) for the Reference Period
to (b) equipment lease payments and principal and interest on all other funded
indebtedness for the Reference Period to be less than 1.25 to 1.0.  As used
herein, “EBITDA” means for any Reference Period net income plus interest
expense, income tax expense, depreciation expense, amortization expense, minus
interest income.  As used herein Reference Period shall mean any period of four
(4) consecutive fiscal quarters ending on the measurement date; provided that
(i) for the fiscal quarter ended October 31, 2007, the Reference Period shall be
the six-month period ending on that date and (ii) for the fiscal quarter ended
January 31, 2008, the Reference Period shall be the nine-month period ending on
that date.




14. Return Provision:  Provided no Event of Default has occurred under the
Lease, the Return of Property provisions, as more fully detailed in the Exhibit
B to the Master Lease, shall not apply.




15. Early Termination Provision:  Provided no Event of Default has occurred
under the Lease, upon thirty (30) days prior written notice to Lessor, Lessee
may early terminate this Schedule at any time during the Initial Period of the
Schedule by paying to Lessor the present value of the outstanding balance due
under the Lease (the sum of all outstanding Initial period payments owed
discounted at nine percent (9%), in addition to all taxes and other amounts due
under the Lease, including but not limited to sales and use tax, property tax,
late charges, and any and all other sums due) plus a prepayment penalty of three
 percent (3%) during years one, two or three, a two percent (2%) prepayment
penalty during year four, and a one percent (1%) prepayment penalty during year
five.




16. Representation of Lessee:  Lessor and Lessee agree that this Schedule
constitutes a “finance lease” under the Uniform Commercial Code – Article 2A, in
that (a) Lessee has selected the Property in its sole discretion, (b) Lessor has
acquired the Property solely for purposes of leasing such Property under this
Schedule, and (c) Lessee has received a copy of the contract evidencing Lessor’s
purchase of the Property.








T:\Master Library\Core Documents\Aircraft Documents\Lease Schedule\Aircraft
LS.doc




--------------------------------------------------------------------------------




LESSOR:

LESSEE:




MARQUETTE EQUIPMENT FINANCE, LLC

 ALPINE AVIATION, INC.




BY:

/s/Monte Caldwell

 

BY:

/s/Eugene R. Mallette

 

Monte Caldwell

 

 

Eugene R. Mallette

TITLE:

Vice President

 

TITLE:

CEO











T:\Master Library\Core Documents\Aircraft Documents\Lease Schedule\Aircraft
LS.doc


